Condon, C. J.,
concurring. I concur in the court’s decision for a further reason. In my opinion the licensing power has been vested by the legislature finally and exclusively in the racing and athletics commission. As pointed out in my dissent in Testa v. Waldman, 93 R. I. 187, 172 A.2d 338, the legislature did not intend to grant a right of appeal from the commission’s exercise of this power within the limits of its jurisdiction. In other words the power is dis*445cretionary and not subject to review by any other body. The limited form of appeal provided by G. L. 1956, §41-3-4, was intended to apply only to decisions of the commission which operated upon the legal rights of persons. Only such decisions are properly cognizable by the hearing board on appeal thereunder.
Abedon, Michaelson & Stanzler, Julius C. Michaelson, Milton Stanzler, Richard A. Skolnik, for petitioners.
J. Joseph Nugent, Attorney General, for respondents.
Sherwood and Clifford, Raymond E. Jordan, William A. Curran, for Burrillville Racing Association, amicus curiae.
The petitioners here, who were remonstrants to the granting of the night racing dates by the commission, are not in the above-described category and therefore bad no legal standing as appellants before the hearing board. While it decided to treat the question whether they were aggrieved by the commission’s decision as one of fact, the board would have been warranted in disclaiming jurisdiction to consider their appeal at all under my view of the law.
Unless the power to license is vested finally and exclusively in the commission the hearing board may become a second and superlicensing body at the mere behest of any person who objects to the commission’s grant of a license. This result was clearly not intended by the legislature when it established the hearing board as a quasi-judicial tribunal. Rather its intention was, in my opinion, to provide an appeal to the board only from decisions of the commission involving matters of a justiciable nature as distinguished from merely administrative matters.
Holding this view of the applicable law as to the right of appeal I am clearly of the opinion that the board did not err and therefore the petition for certiorari should be denied and dismissed and the writ heretofore issued should be quashed.